DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/360,320, filed on March 21, 2019.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 7 and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2015/0222770 (hereinafter “Yoshida”).
 	Regarding claim 1, Yoshida discloses an information processing apparatus providing a plurality of functions including a printing function (multifunction peripheral (MFP) capable of executing a copy application, a facsimile application, and an E-mail application (paragraph [0026])), the information processing apparatus comprising:
	- at least one memory storing instructions and default setting values of at least one function to be executed among the plurality of functions (HDD 14 stores document data and setting data associated with each application, CPU 10 loads program installed in HDD into RAM 13 by using boot program in boot ROM 15 (paragraph [0029]); CPU performs control to display fixed settings in fixed setting area 301 of recall portal screen 300 (paragraphs [0041]-[0042]); recall portal screen reads fixed registration data management table 1201 to display fixed setting area (paragraph [0044])); and
	- one or more processors that implement the instructions to display, on a display device, a history button for calling  plurality of setting values of a job associated with the at least one function (CPU displays recall setting buttons 308 to 310 in display area 302 of recall portal screen (paragraphs [0042], [0046])),
	- wherein the history button displays information indicating one or more setting values, among the plurality of setting values, different from the default setting values, of the job associated with the at least one function (recall settings 308 to 310 different from fixed settings 303 to 307 (Fig. 3)).

 	Regarding claim 5, Yoshida discloses wherein the one or more processors cause the history button to be displayed in accordance with an execution of the job associated with the at least one function (recall setting buttons 308 to 310 for selecting setting data associated with E-mail application 403 or copy application 402 (paragraph [0042])).
 	Regarding claim 7, Yoshida discloses wherein the one or more processors cause the history button to be displayed on a menu screen displaying a function button for executing one or the plurality of functions (recall portal screen 1300 includes a button 1303 for activating the copy application, a button 1304 for activating the E-mail application, and a button 1305 for activating the Fax application, along with recall setting buttons 1306 to 1308 (paragraph [0088], Fig. 13)).
 	Regarding claim 9, Yoshida discloses wherein the information indicating setting values is a character string (CPU performs control to display a display TXT on corresponding button (paragraphs [0047], [0053], Fig. 3)).
 	Regarding claim 10, Yoshida discloses wherein the information indicating setting values is an icon corresponding to the setting values (CPU displays relevant icon at predetermined position of corresponding button (paragraphs [0048], [0053], Fig. 3)).
 	Regarding claims 11 and 12, Yoshida discloses a method of controlling an information processing apparatus providing a plurality of functions including a printing function (multifunction peripheral (MFP) capable of executing a copy application, a 
	- storing, in one or more memories, default setting values of at least one function to be executed among the plurality of functions (HDD 14 stores document data and setting data associated with each application, CPU 10 loads program installed in HDD into RAM 13 by using boot program in boot ROM 15 (paragraph [0029]); CPU performs control to display fixed settings in fixed setting area 301 of recall portal screen 300 (paragraphs [0041]-[0042]); recall portal screen reads fixed registration data management table 1201 to display fixed setting area (paragraph [0044])); and
	- displaying, on a display device, a history button for calling a plurality of setting values of a job associated with the at least one function (CPU displays recall setting buttons 308 to 310 in display area 302 of recall portal screen (paragraphs [0042], [0046])), 
 	- wherein the history button displays information indicating one or more setting values, among the plurality of setting values, different from the default setting values, of the job associated with the at least one function (recall settings 308 to 310 different from fixed settings 303 to 307 (Fig. 3)).
 	Yoshida further discloses a non-transitory computer-readable storage medium storing a program executable by a computer to execute the above method (software (program) acquired via network or various storage media on processing apparatus (paragraph [0090])).
Allowable Subject Matter
Claims 3, 4, 6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   
 	Regarding claim 3, the cited prior art fails to disclose or suggest Applicant’s information processing apparatus according to claim 1, wherein the default setting value is specific to a user.
 	Regarding claim 4, the cited prior art fails to disclose or suggest Applicant’s information processing apparatus according to claim 1, wherein the default setting value is different from a factory setting value.
 	Regarding claim 6, the cited prior art fails to disclose or suggest Applicant’s information processing apparatus according to claim 1, wherein the one or more processors cause, upon the history button being selected, a setting screen, on which the plurality of setting values are reflected, to be displayed on the display device.
 	Regarding claim 8, the cited prior art fails to disclose or suggest Applicant’s information processing apparatus according to claim 1, wherein the one or more processors cause:
 	- the history button to be newly displayed for every execution of a job, and
	- an operation screen to be displayed, with respective history buttons corresponding to the respective plurality of functions.
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D LEE whose telephone number is (571)272-7436. The examiner can normally be reached Mon-Fri 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D LEE/Primary Examiner, Art Unit 2677